Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Theresa Hall, Appellant                                  Appeal from the 269th District Court of
                                                         Harris County, Texas (Tr. Ct. No. 2020-
No. 06-21-00035-CV            v.                         03094-A). Opinion delivered by Justice
                                                         Stevens, Chief Justice Morriss and Justice
Green Ridge Townhouse Homeowners                         Burgess participating.
Association, Inc., Appellee



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Theresa Hall, pay all costs incurred by reason of this
appeal.
                                                         RENDERED OCTOBER 29, 2021
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk